Title: Resolutions Authorizing an Interstate Compact on Navigation and Jurisdiction of the Potomac, 28 December 1784
From: Madison, James
To: 


December 28th. 1784
Resolved that the Commissioners or any two of them appointed on the 28th. day of June last to concert with Commissioners on the part of Maryland, regulations touching the navigation and jurisdiction of the Potowmac, be further authorized ⟨to unite⟩ with the said commissioners in representing to the State of Pennsylvania, that it is in contemplation of the ⟨said⟩ two States to promote the clearing and extending the navigation of ⟨the⟩ Potowmac from tide-water upwards as far as the same may be found practicable; to open a convenient road from the head of such navigation to the waters running into the Ohio; and to render these waters navigable as far as may be necessary & proper: that the said Work will require great expence which may not be repaid, unless a free use be secured to the said States & their Citizens, of the Waters of the Ohio and its branches, so far as the same lie within the limits of Pennsylvania: that as essential advantages will accrue from such works to a considerable portion of the said State, it is thought reasonable that the Legislature thereof should by some previous act engage that for the encouragement of the said works all articles of produce or merchandize which may be conveyed to or from either of the said two States, through either of the said rivers within the limits of Pennsylvania, to or from any place without the said limits, shall pass throughout free from all duties or tolls whatsoever, other than such tolls as may be established and be necessary for reimbursing expences incurred by the State or its Citizens in clearing, or for defraying the expence of preserving the navigation of the said rivers; And that no articles imported into the State of Pennsylvania through the channel or channels or any part thereof to be opened as aforesaid and vended or used within the said State, shall be subject to any duties or imposts other than such articles would be subject to if imported into the said State thro’ any other channel whatsoever; And it is further resolved that in case a joint representation in behalf of this State and of Maryland shall be rendered by circumstances unattainable, the said Commissiers. or any two of them may of themselves make such representations on the subject ⟨to the State of Pennsylvania,⟩ as will in such event become proper; and that in either event they report their proceedings to the next General Assembly.
Resolved that a Copy of the above Resolutions be transmitted forthwith by the Executive to the State of Maryland.
